NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RHOAN WASHINGTON WOOLERY,                       No.    18-72806

                Petitioner,                     Agency No. A071-941-604

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Rhoan Washington Woolery, a native and citizen of Jamaica, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      In his opening brief, Woolery does not challenge the dispositive

determination that his asylum application is time-barred. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in a party’s opening brief are waived). Woolery also does not challenge the

denial of CAT relief. See id. Thus, we deny the petition for review as to his

asylum and CAT claims.

      As to withholding of removal, Woolery does not challenge the determination

that he failed to establish the harm he experienced rose to the level of persecution.

See id. Substantial evidence supports the determination that Woolery failed to

establish he would be persecuted on account of a family-based social group or an

imputed political opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial.”).

We reject as unsupported by the record Woolery’s contention that the IJ erred in its

analysis of this claim. Thus, Woolery’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                     18-72806